Citation Nr: 0421611	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1974 to September 
1982.  

This case came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas, dated in April 2002.  

In the April 2002 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hypertension.  The RO had 
previously denied this claim as not well grounded in an 
October 1999 rating decision.  However, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), provides for the readjudication of any claim 
denied as not well grounded that became final during the 
period beginning on July 14, 1999, and ending on the date of 
the enactment of the Act.  See VCAA, § 7, subpart (b), 
enacted on November 9, 2000.  The veteran timely requested 
readjudication of his claim in August 2001, within two years 
of the date of the enactment of the Act.  Accordingly, the 
issue has been recharacterized on appeal as a claim for 
service connection, rather than as a petition to reopen a 
claim based upon the submission of new and material evidence.

At his personal hearing in June 2003, the veteran claimed 
service connection for hypertension as secondary to PTSD and 
for an eye disorder as secondary to diabetes mellitus.  These 
claims are not properly before the Board at the present time 
and are not inextricably intertwined with the issues on 
appeal.  Therefore, they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Remand is required in this case to comply with the VCAA.  VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The veteran reported in 
a statement received in June 2002 and in his substantive 
appeal received in October 2002 that medical records relating 
to his claims on appeal were incomplete.  He stated that 
there were additional records from VA facilities in Big 
Springs, Dallas, and Lubbock, Texas, as well as service 
records from his tours of duty in Germany and Korea.  Copies 
of these records should be requested by the RO.  

The veteran reported at his June 2003 personal hearing that 
during his service in Korea from April 1976 to August 1977 in 
the demilitarized zone (DMZ) he witnessed chemical spraying 
of rice fields which did something to the rice.  He believes 
that this was done by the military.  He was forced to stand 
in a tower during the spraying to watch for the enemy.  He 
was thus exposed to what he believes was toxic herbicide.  He 
has recently indicated that he read that the Koreans were 
spraying agent orange while he was in the DMZ.  He believes 
he has diabetes and or other conditions due to his exposure 
to this chemical.  He believes it was agent orange or a 
similar chemical.  This should be developed and addressed by 
the RO as appropriate.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain any additional service medical 
records, including those showing 
treatment for an injury to the veteran's 
face in 1975 at Fort Carson, Colorado.  
Also, obtain any additional service 
personnel records or other documentation 
to verify whether or not the veteran was 
exposed to herbicides while serving in 
the DMZ in Korea.  

2.  Ask the veteran to identify all medical 
care providers that have treated him for 
hypertension, diabetes mellitus, an eye 
disorder, and a dental disorder, as well as 
the dates of his treatment, since his 
separation from service.  Make arrangements 
to obtain all records identified by the 
veteran, including those from the VA 
facilities in Big Springs, Dallas, and 
Lubbock, Texas, as discussed above.

3.  If it is determined that an examination 
and/or a medical opinion is necessary to make 
a decision on any of the claims, an 
examination and/or medical opinion should be 
accomplished.  

4.  Readjudicate the veteran's claims for 
service connection for diabetes mellitus, an 
eye disorder, a dental disorder, and 
hypertension, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained.  If the decision with respect to 
any aspect of the claims remain adverse to 
the veteran, he and his representative should 
be furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





